PER CURIAM.
Substantially for the reasons expressed in his opinion reported at 9 N.J.Tax. 490 (1988), we conclude that Judge Lario correctly held (1) that both the Urban Renewal Law (N.J.S.A. 40:55C-40 et seq.) and the Tax Abatement Law (N.J.S.A. 54:4-3.95 et seq.) require “the acceptance and execution of appropriate agreements as a precondition for an eligible project to receive tax abatement” and (2) that “there exists no equitable reason to waive the statutory prerequisites.” B.P.U.M. Dev. & Urb. Renewal v. Camden, 9 N.J.Tax. at 502-503, 507.
The judgment is accordingly affirmed.